      Case 2:19-cv-11890-GGG-KWR Document 69 Filed 05/06/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF LOUISIANA

DERRICK RODNEY, JEROME BATISTE, §
and COURTNEY WATSON               §                    Civil Action No. 19-cv-11890
                                  §
                     Plaintiffs,  §                    Section T (4)
v.                                §
                                  §
                                  §
ELLIOTT SECURITY SOLUTIONS, LLC; §
IAN KENNARD; DARRIN ELLIOTT, SR.; §
and DAYONE ELLIOTT                §
                                  §
                     Defendants.

                                          JUDGMENT

       Considering the Offer of Judgment served by Defendants and Plaintiffs’ written notice

accepting the same, IT IS HEREBY ORDERED that judgment be entered against Defendants

Elliott Security Solutions, LLC, Ian Kennard, Darrin Elliott, Sr., and Dayone Elliott in the amount

of SEVENTEEN THOUSAND SEVEN HUNDRED FIFTY DOLLARS AND 0/100

($17,750.00.).

       Pursuant to the terms of the Offer of Judgment, Defendants also “will pay the reasonable

attorneys’ fees that are recoverable under the FLSA [Fair Labor Standards Act] and LWPA

[Louisiana Wage Payment Act], with respect to such fees incurred through the date of this offer of

judgment and in an amount to be determined by the Court after contradictory motion seeking such

amounts has been filed, briefed, and argued by the parties.”

       NEW ORLEANS, LOUISIANA, this 6th day of May, 2020.
